                   Case7:19-cr-
                       
                           Case
                                       
                                       7:19-cr-00857-NSR
                                                        Document179
                                                      Document
                                                    00857-NSR
                                                               186 Filed
                                                                            Filed01/21/21
                                                                                  03/22/21 Page
                                                                                            Page11ofof33
                          
 -FUUFS.PUJPOGPS3FBQQPJOUNFOUPGQSPCPOPDPVOTFM
                    
  
             



                                                                              3/22/2021
Case
Case7:19-cr-00857-NSR
     7:19-cr-00857-NSR Document
                       Document179
                                186 Filed
                                    Filed01/21/21
                                          03/22/21 Page
                                                   Page 22of
                                                          of 33




                            Deft. Sim's application is denied without prejudice to renew
                            post imposition of sentencing. Clerk of Court requested to
                            terminate the motion (doc. 179). Deft's counsel is directed to
                            mail a copy of this endorsement to Deft. and file proof of service
                            on the docket.
                            Dated: March 22, 2021
Case
 Case7:19-cr-00857-NSR
      7:19-cr-00857-NSR Document
                         Document179
                                  186 Filed
                                       Filed01/21/21
                                             03/22/21 Page
                                                       Page33ofof33
